                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN
                         GREEN BAY DIVISION
______________________________________________________________________

Appvion, Inc. Retirement Savings and
Employee Stock Ownership Plan,

                     Plaintiff,

       v.                                          Case No. 18cv1861

Buth et al.,

                     Defendants.

                 STIPULATION TO EXTEND THE BRIEFING PERIOD

       Plaintiff Appvion, Inc., Retirement Savings and Employee Stock Ownership Plan, by and

through Grant Lyon in his capacity as the ESOP Administrative Committee of Appvion, Inc.

(“Plaintiff”), by Beus & Gilbert PLLC by L. Richard Williams and Leo R. Beus, and by The

Previant Law Firm, S.C. by Sara J. Geenen and Defendants Stout Risius Ross, Inc., Stout Risius

Ross, LLC, Robert and Lynn Socol, Aziz El-Tahch and Ayelish M. McGarvey, and Scott and

Debora Levine (the “SRR Defendants”), by Groom Law Group, Chartered by Lars C. Golumbic;

Defendants Reliance Trust Company, Howard and Wendy Kaplan, Stephen and Jane Doe

Martin, and David and Jane Doe Williams (the “Reliance Defendants”) by Bryan Cave Leighton

Paisner LLP by Jeffrey Russell; Defendants State Street Bank and Trust Company, N.A., Kelly

Driscoll, and Sydney and Stephen Marzeotti (the “State Street Defendants”) by Goodwin Procter

LLP by James O. Fleckner and Gabrielle Gould; Defendants Houlihan Lokey Financial

Advisors, Inc. and Houlihan Lokey Capital, Inc. and Louis and Rosemary Paone (the “Houlihan

Lokey Defendants”) by McDermott Will & Emery LLP by Ted Becker and J. Christian Nemeth;

Defendants Argent Trust Company, Stephen and Jane Doe Martin, and David and Jane Doe



        Case 1:18-cv-01861-WCG Filed 03/14/19 Page 1 of 6 Document 119
Williams (the “Argent Defendants”) by Keating Muething & Klekamp PLLC by Michael L.

Scheier and Brian P. Muething; Defendant Willamette Management Associates Inc.

(“Willamette”) by Holland & Knight LLP by Richard Winter, Chelsea Ashbrook McCarthy and

Maureen Browne Schoaf; and Defendants Kerry Arent, Timothy Arent, Douglas P. Buth, Gayle

Buth, Lisa L. Carter, Stephen Carter, Debra L. Fantini, Rick Fantini, Carol J. Ferree, Tom Ferree,

Angela Gilligan, Kevin Gilligan, Anne Karch, Paul J. Karch, Mary E. Murphy, Terry Murphy,

Ronald Pace, Teresa Pace, Dale Parker, Debrah Parker, Andrew Reardon, Michele Reardon,

Jeanne Richards, Mark Richards, Susan Scherbel, Thomas Scherbel, Kathi Seifert, Stephen

Seifert, Mark Suwyn, Patricia Suwyn, Angela Tyczkowski, Mark Tyczkowski, Andrea Willetts,

and Kent Willets (the “Officer and Director Defendants”) by Jenner and Block LLP by Craig C.

Martin, David Jiménez-Ekman, and Michael T. Graham hereby stipulate and agree as follows:


       1.       Plaintiff filed the Complaint in this matter on November 26, 2018. See ECF 1.

The First Amended Complaint (“FAC”) was filed on January 8, 2019.

       2.      In light of the complex nature of this litigation and the number of claims and

defendant groups, the parties stipulated to an extension of time to file responsive pleadings to the

FAC until February 28, 2019. ECF 84.

       3.      On February 28, 2019, eight Motions to Dismiss with supporting memoranda

were timely filed by Defendants. Willamette (ECF 94, 95), the State Street Defendants (ECF 96,

97), Argent Trust Company (ECF 101, 102), Former Officer and Director Defendants and

Uninvolved Spouses (Doc 105, 106), the SRR Defendants (ECF 107, 108), the Houlihan Lokey

Defendants (ECF 109, 110-1), Individual Trustee Employee Defendants (ECF 112, 113) and the

Reliance Defendants (ECF 114, 115). Each memorandum runs 25 to 30 pages and many were




        Case 1:18-cv-01861-WCG Filed 03/14/19 Page 2 of 6 Document 119
filed with exhibits appended, and contains many discrete legal arguments to which Plaintiff must

respond.

       4.      Under Civil L.R. 7(b), a party has 21 days to respond to a Motion to Dismiss. In

light of the number of motions as well as the number and complexity of issues to be addressed,

the parties agree to extend Plaintiff’s time to respond to May 9, 2019.

       5.      Under Civil L.R. 7(c), a moving party has 14 days from the service of the

response memorandum to file and serve a reply. For the same reasons noted above, the parties

agree to extend Defendants’ time to file and serve their respective replies to June 20, 2019.

       6.      The parties further stipulate that all discovery and other proceedings shall be

stayed pending resolution of the motions to dismiss.

       In light of the foregoing, the parties respectfully request that the Court enter an Order

extending the deadlines to respond and reply to the Motions to Dismiss and staying all discovery

and other proceedings as set forth herein.

       Dated this 13th day of March, 2019.

By: _/s/ Lars C. Golumbic __________
Ross W. Townsend (Wis. Bar No. 1011622)
Conway, Olejniczak & Jerry, S.C.                    By: _/s/ Ted Becker__________________
231 South Adams Street                              Ted Becker
P. O. Box 23200                                     J. Christian Nemeth
Green Bay, WI 54305-3200                            McDermott Will & Emery LLP
Telephone: (920) 437-0476                           444 West Lake Street, Suite 4000
Facsimile: (920) 437-2868                           Chicago, IL 60606-0029
rwt@lcojlaw.com                                     Phone: 312-984-3292
       -and-                                        Fax: 312-984-7700
Lars C. Golumbic                                    tbecker@mwe.com
Groom Law Group, Chartered                          jnemeth@mwe.com
1701 Pennsylvania Ave., NW, Suite 1200              Attorneys for the Houlihan Lokey
Washington, DC 20006                                Defendants
Phone: 202-857-0620
Fax: 202-659-4503
LGolumbic@groom.com
Attorneys for the SRR Defendants




        Case 1:18-cv-01861-WCG Filed 03/14/19 Page 3 of 6 Document 119
By: /s/ Richard Winter _______________
Richard Winter
Chelsea Ashbrook McCarthy
Maureen Browne Schoaf
Holland & Knight LLP
131 S. Dearborn St., 30th FL
Chicago, IL 60603
Tel: (312) 263-3600
richard.winter@hklaw.com
chelsea.mccarthy@hklaw.com
maureen.schoaf@hklaw.com

Attorneys for Willamette


By: _/s/ Jeffrey S. Russell _________
Sherry D. Coley (Wis. Bar No. 1038243)
DAVIS & KUELTHAU, S.C.
318 S. Washington Street, Suite
300 Green Bay, WI 54301
Phone: 920-431-2239
Fax: 920-431-2279
scoley@dkattorneys.com

      -and-

Jeff Russell
Barbara A. Smith
Bryan Cave Leighton Paisner LLP
One Metropolitan Square
211 North Broadway, Suite 3600
St. Louis, MO 63102-2750
Phone: 314 259 2367
Fax: 314 552 8367
jsrussell@bclplaw.com
barbara.smith@bclplaw.com

Attorneys for the Reliance Defendants




       Case 1:18-cv-01861-WCG Filed 03/14/19 Page 4 of 6 Document 119
By: _/s/ Craig C. Martin _____________      By: _/s/ Michael L. Scheier ____________
Craig C. Martin                             Michael L. Scheier
David Jiménez-Ekman                         Brian P. Muething
Michael T. Graham                           Jacob D. Rhode
Jenner & Block LLP                          Keating Muething & Klekamp PLL One
353 N. Clark Street                         East Fourth Street, Suite 1400
Chicago, IL 60654-3456                      Cincinnati, OH 45202
Tel: (312) 923-2776                         mscheier@kmklaw.com
cmartin@jenner.com                          bmuething@kmklaw.com
mgraham@jenner.com
djimenez-ekman@jenner.com                   William P. McKinley SBN # 1072959
                                            MENN LAW FIRM, LTD.
Attorneys for the Officer and Director      2501 E. Enterprise Ave.
Defendants                                  Appleton, Wisconsin 54912
                                            Email: William-Mckinley@mennlaw.com
                                            Tel: (920) 731-6631
                                             Fax (920) 560 4757

                                            Attorneys for Argent
By: _/s/ T. Wickham Schmidt _________
T. Wickham Schmidt (Wis. Bar 1062002)
130 E. Walnut St., Ste. 605
Green Bay, WI 54301
Phone: (920) 759-8114
Fax: (920) 759-8105
wick@twslawgb.com
       -and-

By: _/s/ Gabrielle Gould _______________
Gabrielle Gould
Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, New York 10018
Phone: 212-813-8855
ggould@goodwinlaw.com
       -and-

James O. Fleckner
Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Phone: (617) 570-1000
jfleckner@goodwinlaw.com

Attorneys for the State Street Defendants



        Case 1:18-cv-01861-WCG Filed 03/14/19 Page 5 of 6 Document 119
By: /s/ Sara J. Geenen _____________
Frederick Perillo
Sara J. Geenen (Wis. Bar 1052748)
The Previant Law Firm, S.C.
310 West Wisconsin Avenue, Ste 100 MW
Milwaukee, WI 53203
sjg@previant.com

-and-

Leo R. Beus
L. Richard Williams
Abigail Terhune
Ashley Williams Hale
BEUS GILBERT PLLC
701 North 44th Street
Phoenix, AZ 85008-6504
480-429-3001
Fax: 480-429-3100
docket@beusgilbert.com
Attorneys for Plaintiff




        Case 1:18-cv-01861-WCG Filed 03/14/19 Page 6 of 6 Document 119
